Cite as 2014 Ark. 412

                SUPREME COURT OF ARKANSAS
                                      No.   CV-13-1037

JOSE EDUARDO BALLESTEROS                          Opinion Delivered   October 9, 2014
                    APPELLANT
                                                  APPEAL FROM THE BENTON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CV 13-804-5]

TYLER RONEY                                       HONORABLE XOLLIE DUNCAN,
                                 APPELLEE         JUDGE

                                                  APPEAL DISMISSED.


                                JIM HANNAH, Chief Justice


       This is an appeal from orders granting a stay of a pending personal-injury case pursuant

to the Servicemembers Civil Relief Act, 50 App. U.S.C. §§ 501 to -515, 516 to -597(b)

(“SCRA”). Following a motor-vehicle accident, appellant, Jose Eduardo Ballesteros, filed a

negligence suit against appellee, Tyler Roney. On September 17, 2013, Roney filed an

“Application for Stay of Proceedings,” pursuant to section 522(b) of the SCRA. In his

application, Roney stated that he was currently serving on active duty, assigned to Marine

Corps Base Camp LeJeune, near Jacksonville, North Carolina, and that because of his active-

duty status, “his ability to prepare a defense and to appear for depositions and in court is

materially affected.” Roney requested a stay of the proceedings for the entire period of his

military service or, alternatively, for a period of time not less than the statutory minimum of

ninety days. In support of his application, Roney submitted an “Affidavit of Servicemember,”

in which he explained why he believed he was entitled to a stay, and “Original Orders,”
                                     Cite as 2014 Ark. 412

signed by his commanding officer. The circuit court granted Roney’s application in two

orders entered on September 19, 2013: one stating that the matter was “closed until the

Defendant’s active duty military service is completed and a Motion to Reopen is filed by

either party,” and the other stating that the matter was “stayed in all respects, including

discovery, for the length of time equal to Defendant’s military service.”

       On September 23, 2013, Ballesteros filed a “Motion and Brief to Extend Time for

Service of Process, Response to Defendant’s Application for Stay of the Proceedings, and

Motion for Reconsideration of Order,” in which he requested an order to extend time to

complete service of process; contended that Roney had not complied with the SCRA and,

therefore, his application for stay should be denied; and asserted that, because the relief

granted by the circuit court was not in compliance with the SCRA, the circuit court should

reconsider and withdraw its orders granting the stay. On October 14, 2013, Ballesteros filed

a notice of appeal of the stay orders entered on September 19, 2013, and he filed an amended

notice of appeal on October 24, 2013, to include all orders, if any, made within thirty days

of his “Motion and Brief to Extend Time for Service of Process” filed on September 23,

2013.1 Ballesteros originally appealed to the Arkansas Court of Appeals, which recommended

certification to this court because the case involved a significant issue needing clarification or

development of the law. This court accepted certification, and our jurisdiction is proper

pursuant to Arkansas Supreme Court Rule 1-2(b)(5) (2014).

       For reversal, Ballesteros contends that the circuit court abused its discretion in granting


       1
        The circuit court did not rule on the motion.

                                                2
                                    Cite as 2014 Ark. 412

the application for stay because Roney failed to meet the requirements for a stay under the

SCRA. Roney responds that this appeal must be dismissed because an order granting or

denying a stay pursuant to the SCRA is not a final order from which an appeal can be taken.

Based on this court’s precedent, we agree.

       In Piercy v. Baldwin, 205 Ark. 413, 168 S.W.2d 1110 (1943), the trial court granted a

stay of the proceedings, pursuant to the Soldiers’ and Sailors’ Civil Relief Act,2 to a

servicemember and his wife who were defendants in a civil action and denied the plaintiff’s

request to proceed to trial against other defendants in the action. On appeal, the plaintiff-

appellant contended that the trial court abused its discretion in granting the motion for stay

and in refusing to allow him to move to trial against the other defendants-appellees. We

dismissed the appeal, explaining,

               We can not decide these questions for the reason that the appeal has been
       prematurely brought and we are without jurisdiction. The order from which this
       appeal comes is in no sense a final order, from which an appeal may be prosecuted. In
       effect, the order continues the cause during the military service of appellee, Luther
       Baldwin, and for three months thereafter. The cause has not been tried on its merits
       but is still pending. In Harlow v. Mason, 117 Ark. 360, 174 S.W. 1163, this court
       quoting from an earlier case, said: “A judgment, to be final, must dismiss the parties
       from the court, discharge them from the action or conclude their rights to the
       subject-matter in controversy. Bank of the State v. Bates, 10 Ark. 631; Campbell v. Sneed,
       5 Ark. 399.”

Piercy, 205 Ark. at 415, 168 S.W.2d at 1111.3


       2
        The Soldiers’ and Sailors’ Civil Relief Act is the predecessor act to the SCRA.
       3
       Ballesteros does not acknowledge this court’s decision in Piercy, much less make any
attempt to distinguish his case from Piercy or present any argument that Piercy should be
overruled. Rather, he cites Glick Cleaning & Laundry Co. v. Wade, 206 Ark. 8, 172 S.W.2d
929 (1943), to support his proposition that this court has “entertained” an appeal of an order

                                               3
                                     Cite as 2014 Ark. 412

       Here, Ballesteros’s appeal, like the appeal in Piercy, is premature. The orders granting

a stay are not final orders from which an appeal may be taken; therefore, we must dismiss the

appeal.4 Because we dismiss the appeal, we do not consider Ballesteros’s argument that the

circuit court erred in granting the application for stay without first allowing him time to

respond to the application, nor do we consider his argument that the circuit court “erred in

not extending” time for him to effect service.

       Appeal dismissed.

       Ken Swindle, for appellant.

       Robertson, Beasley & Ford, PLLC, by: Jacqueline Forsgren Cronkhite, for appellee.




granting or denying a stay. In Glick, however, this court reviewed the order denying a stay
after the chancery court had tried the case on its merits and had entered a final decree. The
appeal of that final decree permitted our review of the intermediate order denying the
motion for stay. In other words, the order denying the motion for stay was not
independently appealable in Glick, but was reviewable on appeal from the final decree. See
also Potts v. Rader, 215 Ark. 160, 219 S.W.2d 769 (1949) (denial of stay under Soldiers’ and
Sailors’ Civil Relief Act reviewed on appeal of final decree and later order refusing to vacate
that decree); Martin v. Rolfe, 207 Ark. 1072, 184 S.W.2d 70 (1944) (denial of stay under
Soldiers’ and Sailors’ Civil Relief Act reviewed on appeal of final decree); Reynolds v.
Haulcroft, 205 Ark. 760, 170 S.W.2d 678 (1943) (denial of stay under Soldiers’ and Sailors’
Civil Relief Act reviewed on appeal of final decree).
       4
        We note that our decisions in Piercy and the instant case are consistent with Rule 2
of the Arkansas Rules of Appellate Procedure–Civil (2014), which lists the orders from
which appeals may be taken. Rule 2 does not authorize an independent appeal of an order
granting or denying a stay under the SCRA.


                                              4